 



Exhibit 10.1
SUPPLEMENTAL RETIREMENT AGREEMENT (POST-2004)
     THIS SUPPLEMENTAL RETIREMENT AGREEMENT (POST-2004) (“Post-2004 Agreement”),
is entered into as of May 10, 2007, by and between THE LAMSON & SESSIONS CO., an
Ohio corporation with its principal offices at Cleveland, Ohio (the “Company”),
and James J. Abel (“Executive”):
WITNESSETH:
     WHEREAS, Executive entered into an Amended and Restated Supplemental
Retirement Agreement on January 1, 1991, which was further amended by the First
Amendment thereto on January 1, 2000 (which, together, are hereinafter referred
to as the “Pre-2005 Agreement”), in order to supplement Executive’s retirement
and disability benefits commensurate with his experience and value to the
Company;
     WHEREAS, the Internal Revenue Service has issued guidance changing the
rules governing deferred compensation arrangements for amounts accrued under
such arrangements attributable to services rendered on or after January 1, 2005;
     WHEREAS, Executive remains employed by the Company in a key executive
position and possesses substantial talent, ability and unique business
experience which has been and will continue to be of great value to the Company;
     NOW, THEREFORE, the Company and the Executive hereby agree as follows:
I.
     This Post-2004 Agreement is hereby established, effective January 1, 2005,
with respect to accruals attributable to services rendered by Executive on or
after January 1, 2005.
II.
     The Pre-2005 Agreement shall remain in full force and effect with respect
to all amounts accrued through December 31, 2004.
III.
     1. DEFINITIONS. For purposes of this Agreement, the following terms shall
have the following meanings:
          1.1 A “Change in Control” shall be deemed to have occurred if any of
the following events shall occur:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 15% (20%, effective
May 5, 2005) or more of either: (A) the then-

 



--------------------------------------------------------------------------------



 



      outstanding shares of common stock of the Company (the “Company Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary of the Company,
or (iv) any acquisition by any Person pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 1.2; or    
(b)   Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason (other than death or
disability) to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of the Company; or     (c)
  Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Company Common Stock and Voting Stock of the Company, as the
case may be, (ii) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 15% (20%, effective
May 5,

-2-



--------------------------------------------------------------------------------



 



      2005) or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination, or the combined
voting power of the then-outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination and (iii) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or     (d)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

          1.2 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor thereto.
          1.3 “Company” shall mean the Company and any of its divisions and
subsidiaries.
          1.4 “Eligible” shall mean that Executive shall have attained age
fifty-five (55) and shall have completed five (5) years of continuous employment
with the Company; provided, however, that if a Change of Control shall have
occurred, Executive shall be deemed to be “Eligible” for all purposes of this
Agreement regardless of his age or length of employment with the Company.
          1.5 Termination “For Cause” shall mean prior to any termination of
employment by the Company, the Executive shall have committed:

  (a)   An intentional act of fraud, embezzlement or theft in connection with
his duties or in the course of his employment with the Company;     (b)  
Intentional wrongful damage to property of the Company; or     (c)   Intentional
wrongful disclosure of secret processes or confidential information of the
Company;

And any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act, or failure to act, on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Board of Directors of the Company then in office at a
meeting of the Board of Directors of the Company called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel, to be heard before the Board of Directors
of the Company), finding that, in the good faith opinion of the Board of
Directors of the Company, the Executive had committed an act set forth above in
this Section 1.5 and specifying the particulars thereof in detail. Nothing
herein shall limit the right of the Executive or his beneficiaries to contest
the validity or propriety of any such determination.”
          1.6 “Normal Retirement Date” shall mean the first day of the month
coincident with or next following Executive’s attainment of age sixty-five (65).

-3-



--------------------------------------------------------------------------------



 



          1.7 “Other Plan Benefit” shall mean a benefit payable to Executive
under any defined benefit plan, other than the Retirement Plan, sponsored by the
Company, any of its divisions or subsidiaries, or a prior employer of Executive
(“Other Plan”), calculated as if payable to Executive on a life annuity basis
commencing on the date supplemental benefits commence to Executive under this
Agreement (irrespective of any deferral of the commencement of payment of such
benefits thereunder).
          1.8 “Permanent Disability” shall have the meaning accorded the term
“total and permanent disability” by the Retirement Plan.
          1.9 “Retirement Plan” shall mean The Lamson & Sessions Co. Salaried
Employees’ Retirement Plan, as amended from time to time.
          1.10 “Retirement Plan Benefit” shall mean the amount actually payable
to Executive under the Retirement Plan pursuant to the terms thereof, on a life
annuity basis, commencing on the date supplemental benefits commence to
Executive under this Agreement, or, if the payments to Executive under the
Retirement Plan shall not commence until his Normal Retirement Date and the
supplemental benefits under this Agreement commence prior to his Normal
Retirement Date, “Retirement Plan Benefit” shall mean the amount which would
have been payable under the Retirement Plan had Executive not elected to defer
said commencement date.
          1.11 “Termination of Employment” shall mean a separation from service
as defined under Section 409A of the Code, as amended, and guidance issued
thereunder.
     2. SUPPLEMENTAL RETIREMENT AND DISABILITY BENEFITS
          2.1 Retirement at Normal Retirement Date. Upon Executive’s Termination
of Employment on or after his Normal Retirement Date, and provided he is
Eligible on the date of such Termination of Employment, the Company shall pay
Executive, commencing on the first day of the month following his Termination of
Employment, a supplemental retirement benefit. Such supplemental retirement
benefit shall be paid, on a life annuity basis, in an amount determined pursuant
to the following formula:

  (a)   The retirement benefit which would have been payable to Executive, on a
life annuity basis, under the Retirement Plan as of the first day of the month
following his Termination of Employment, without regard, however, to

  (i)   the limitations on the annual amount of benefits sat forth in Article XV
of the Retirement Plan or     (ii)   any limitation imposed by
Section 401(a)(17) of the Code on the amount of compensation taken into account
under the Retirement Plan or any Other Plan     if he had completed thirty
(30) years of continuous employment with the Company on or as of the date of his
retirement, minus

  (b)   Executive’s Retirement Plan Benefit plus any other Plan Benefits.

-4-



--------------------------------------------------------------------------------



 



          2.2 Termination of Employment Other Than For Cause Or As a Result of
Death Or Disability. In the event that Executive shall incur a Termination of
Employment with the Company prior to his Normal Retirement Date other than For
Cause or by reason of his death or Permanent Disability, and provided he is
Eligible on the date of such Termination of Employment, the Company shall pay
Executive, commencing on the first day of the month next following such
Termination of Employment, a supplemental retirement benefit. Such supplemental
retirement benefit shall be paid, on a life annuity basis, in an amount
determined pursuant to the following formula:

  (a)    (i)    The retirement benefit which would have bean payable to
Executive, on a life annuity basis, under the Retirement Plan as of the first
day of the month following his Termination of Employment, without regard,
however, to

  (x)   the limitations on the annual amount of benefits sat forth in Article XV
of the Retirement Plan or     (y)   any limitation imposed by Section 401(a)(17)
of the Code on the amount of compensation taken into account under the
Retirement Plan or any Other Plan,     if he had completed thirty (30) years of
continuous employment with the Company on or as of the date of his termination
and his retirement benefits had commenced as of his termination of employment,
multiplied by

  (ii)   A fraction, the numerator of which shall be the number of years of the
Executive’s continuous employment with the Company until his Termination of
Employment and the denominator of which shall be the number of years of
continuous employment Executive would have had if he had remained employed by
the Company until his Normal Retirement Date (provided, however, that if
Executive shall have attained age sixty-two (62) and is entitled to an unreduced
benefit under the Retirement Plan, the fraction referred to in this
Section 2.2(a)(ii) shall be equal to one (1)); minus

  (b)   Executive’s Retirement Plan Benefit plus any Other Plan Benefits.

          2.3 Termination Due to Disability.

  (a)   Pre-Retirement Disability Benefit. In the event that Executive incurs a
Termination of Employment with the Company by reason of his Permanent Disability
and becomes eligible for payments under the Company’s Long-Term Disability
Income Plan (the “LTD Plan”) by reason of such Permanent Disability, and
provided he is Eligible on the date of his Termination of Employment, the
Company shall pay Executive, commencing on the date payments under the LTD Plan
commence but subject to Section 2.4 below, a supplemental disability benefit, on
a monthly basis, in an amount determined pursuant to the following formula:

-5-



--------------------------------------------------------------------------------



 



  (i)   Sixty percent (60%) of the Executive’s basic monthly earnings (as
defined in the LTD Plan); minus     (ii)   monthly disability benefits paid
under the LTD Plan; minus     (iii)   other income benefits (as defined in the
LTD Plan), except family Social Security benefits and the benefits payable to
Executive under this Agreement.     Such supplemental disability payments shall
continue until the cessation of disability benefits under the LTD Plan.

  (b)   Post-Retirement Disability Benefit. In the event that Executive’s
employment with the Company shall be terminated by reason of his Permanent
Disability and he would have thereafter become eligible for a disability
retirement benefit pursuant to Section 6.5 of the Retirement Plan, and provided
he is Eligible on the date of termination, the Company shall pay Executive,
commencing upon the later of his Normal Retirement Date or the date upon which
pre-retirement disability benefits payable under Section 2.3(a) cease, a
supplemental retirement benefit, on a life annuity basis, in an amount
determined pursuant to the formula set forth in Section 2.1 of this Agreement.

          2.4 Benefit Commencement for Key Employee. Notwithstanding any
provision in this Post-2004 Agreement to the contrary, if Executive is a Key
Employee (as defined in Section 409A of the Code and Section 416(i) of the Code
(without regard to paragraph 5 thereof) on the date he incurs a Termination of
Employment with the Company and if the payments to be made to Executive
hereunder, including the first payments of a series of annual installments or
monthly payments, are subject to Section 409A of the Code, the Company shall pay
such amounts on the first day of the seventh month following Executive’s
Termination of Employment (or, if earlier, as soon as practicable after the date
of Executive’s death). The first payment shall include all payments that would
otherwise have been made but for this subsection.
     3. METHODS OF PAYMENT.

  (a)   If on the date benefits under Section 2 commence Executive is not
married, such benefits shall be paid in the Life Annuity Form described in
Article VII of the Retirement Plan. If on the date such benefits commence
Executive is married, such benefits shall be paid in the Spouse’s Annuity Form
(described in Section 7.3 of the Retirement Plan as Form 2). This Section 3
shall not be applicable to pre-retirement disability benefits payable under
Section 2.3(a).     (b)   If Executive elects to receive his Retirement Plan
Benefit in the Subsidized Spouse’s Annuity Form (described in Section 7.3 of the
Retirement Plan as Form 5), then Executive shall be entitled to a lump sum
payment in an amount equal to the difference between (i) the Actuarial
Equivalent of the amounts payable to the Executive and his spouse under both the
Pre-2005 Agreement and this Post-2004 Agreement pursuant to the Spouse’s Annuity
Form (described in Section

-6-



--------------------------------------------------------------------------------



 



      7.3 of the Retirement Plan as Form 2) and (ii) the Actuarial Equivalent of
the amounts that would be payable to Executive and his spouse if Executive’s
benefit under both the Pre-2005 Agreement and this Post-2005 Agreement were paid
pursuant to the Subsidized Spouse’s Annuity Form (described in Section 7.3 of
the Retirement Plan as Form 5). Payment of such lump sum amount shall be made on
the last day of the seventh month following Executive’s Termination of
Employment. For this purpose, Actuarial Equivalent shall have the same meaning
as set forth in the Retirement Plan.

     4. POST-DEATH BENEFITS.
          4.1 Death of Executive After Commencement of Supplemental Retirement
Benefits. In the event of the death of Executive on or after the date benefits
under Section 2 (not including pre-retirement disability benefits payable under
Section 2.3(a)) commence, the Company shall pay to Executive’s beneficiary or
beneficiaries the death benefit (including Spouse’s Annuity), if any, provided
under the form of payment pursuant to which Executive was receiving benefits
pursuant to Section 3(a), commencing on the first day of the month following the
month in which Executive dies. To the extent that payment of the lump sum amount
specified in Section 3(b) has not been made to Executive prior to his death,
payment of such lump sum amount shall be made to Executive’s estate.
          4.2 Death of Married Executive Prior to Retirement. In the event of
the death of Executive while he is in the employment of the Company or a
division or subsidiary thereof, after attainment of age 55, while he is married,
and prior to his Normal Retirement Date, the Company shall pay to Executive’s
surviving spouse, commencing on the first day of the month following the month
in which Executive dies, a supplemental spouse’s benefit, on a life annuity
basis, in an amount determined and calculated as follows:

  (a)    (i)    The death benefit (including Spouse’s Annuity) which would have
been payable under Section 9.2 of the Retirement Plan, without regard, however,
to

  (x)   the limitations on the annual amount of benefits set forth in Article XV
of the Retirement Plan or     (y)   any limitation imposed by Section 401(a)(17)
of the Code on the amount of compensation taken into account under the
Retirement Plan or any Other Plan     if he had completed thirty (30) years of
continuous employment with the Company and had retired on or as of the date of
his death, multiplied by

      (ii)   A fraction, the numerator of which shall be the number of years of
the Executive’s continuous employment with the Company until his date of death
and the denominator of which shall be the number of years of continuous
employment Executive would have had if he had remained employed by the Company
until his Normal Retirement Date (provided, however, that if Executive shall
have attained age sixty-two (62) and would be entitled to an unreduced benefit
under the Retirement Plan, the fraction

-7-



--------------------------------------------------------------------------------



 



      referred to in this Section 4.2(a)(ii) shall be equal to one (1)); minus

  (b)   The death benefit actually payable under Section 9.2 of the Retirement
Plan plus any other Plan Benefits payable to the surviving spouse.

     5. FORFEITURE OF BENEFITS.
          5.1 Termination For Cause. In the event that the Company shall at any
time terminate Executive’s employment For Cause, it is hereby agreed that the
Company shall have no obligation under this Agreement of any nature whatsoever
and that Executive’s rights and the rights of his beneficiary or beneficiaries
hereunder shall be completely and totally forfeited.
          5.2 Termination of Employment Prior to Executive Becoming Eligible. In
the event that Executive’s employment with the Company shall be terminated for
any reason prior to Executive’s becoming Eligible, it is hereby agreed that the
Company shall have no obligation under this Agreement of any nature whatsoever
and that Executive’s rights and the rights of his beneficiary or beneficiaries
hereunder shall be completely and totally forfeited.
          5.3 Violation of Noncompetition Clause. In the event that Executive
shall engage in conduct which constitutes a violation of Section 6 of this
Agreement, the Company shall be free from any obligation to make any payments
provided for under this Agreement to Executive or to Executive’s beneficiaries,
and any and all such payments shall cease.
     6. LIMITATIONS AND RESTRICTIONS ON COMPETITION. During a period ending on
the date of the first to occur of either the attainment by Executive of age 65
or one (1) year following the termination of Executive’s employment with the
Company for any reason, Executive shall not, without the prior written consent
of the company, engage in any Competitive Activity. For purposes of this
Agreement, “Competitive Activity” shall mean Executive’s participation, without
the written consent of the Company, in the management of any business enterprise
if such enterprise engages in substantial and direct competition with the
Company and such enterprise’s sales of any product or service competitive with
any product or service of the Company amounted to 25% of such enterprise’s net
sales for its most recently completed fiscal year and if the Company’s net sales
of said product or service amounted to 25% of the company’s net sales for its
most recently completed fiscal year. “Competitive Activity” shall not include
(i) the mere ownership of securities in any such enterprise and the exercise of
rights appurtenant thereto or (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of ouch
enterprise.
     7. MISCELLANEOUS PROVISIONS.
          7.1 Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its successors and assigns. No right or
interest under this Agreement of Executive (or any person claiming through or
under Executive) other than the surviving spouse of Executive after he is
deceased shall be assignable or transferable in any manner or be subject to
alienation, anticipation, sale, pledge, encumbrance or other legal process or in
any manner be liable for or subject to the debts or liabilities of Executive.
          7.2 Interpretation. All questions of interpretation, construction or
application arising under this Agreement shall be decided by the Board of
Directors of the Company, whose decision shall be final and conclusive upon all
persons.

-8-



--------------------------------------------------------------------------------



 



          7.3 Termination Of Other Plan Benefits. To facilitate the
determination of Executive’s Other Plan Benefits, Executive shall, upon request
by the Company, authorize all prior employers to release to the Company a record
of his plan benefits and provide the Company by April 15 of each year with a
copy of his W-2, W-2P and 1099 forms for the preceding year. Any information
received from a prior employer regarding benefits payable to Executive from said
employer may be relied upon by the Company and shall be conclusively presumed to
be accurate.
          7.4 Savings Clause. In the event that any provision or term of this
Agreement is finally determined by any judicial, quasijudicial or administrative
body to be void or not enforceable for any reason, it is the intent of the
parties hereto that all other provisions and terms of this Agreement shall
remain in full force and effect and that this Agreement shall be enforceable as
if such void or non-enforceable provision or term had never been a part hereof.
          7.5 Governing Law. This Agreement is executed in and shall be
construed in accordance with and governed by the laws of the State of Ohio
without giving effect to any provision of such laws regarding choice of laws or
conflict of laws.
          7.6 No Rights in Any Property of Company. The undertakings of the
Company herein constitute merely the unsecured promise of the Company to make
the payments as provided for herein; no property of the Company is or shall, by
reason of this Agreement, be held in trust for Executive, any beneficiary or any
other person; and neither Executive nor any beneficiary nor any other person
shall have by reason of this Agreement any right, title or interest of any kind
in or to any property of the Company; provided, however, that the Company may
transfer assets to the trustee under a Trust Agreement by and between the
Company and a national banking institution serving as Trustee, to satisfy its
obligations hereunder. It is intended that (i) this Agreement shall be
“unfunded” for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended, (ii) nothing in this Agreement shall currently
constitute a transfer of property for purposes of Section 83 of the Code, or any
successor provision thereto, or shall cause a currently taxable benefit to be
realized by Executive or his beneficiaries pursuant to the “economic benefit”
doctrine and (iii) pursuant to Section 451 of the Code, or any successor
provision thereto, amounts payable pursuant to this Agreement will be includable
in the gross income of Executive or his beneficiaries in the taxable year or
years in which such amounts are actually distributable or made available to
Executive or his beneficiaries.
          7.7 Employment of Executive by Company. Nothing herein shall be
construed as an offer or commitment by the Company to continue Executive’s
employment with the Company for any period of time.
          7.8 Termination by Company. The Company may terminate this Agreement
at any time; provided, however, that no such termination shall adversely affect
the rights or benefits accrued by Executive (whether or not vested) under this
Agreement prior to his receipt of notice of such termination.
          7.9 Taxes. Notwithstanding anything in this Agreement to the contrary,
the Company shall not be obligated to guarantee any particular tax result for
Executive with respect to any income recognized by the Executive in connection
herewith, and Executive shall be responsible for any taxes imposed on Executive
in connection herewith.
          7.10 Compliance with Section 409A of the Code. It is intended that
this Agreement comply with the provisions of Section 409A of the Code. The
Agreement shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of

-9-



--------------------------------------------------------------------------------



 




the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
Executive).
          7.11 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
received. All such communications shall be addressed as follows:
          If to the Company, to:
The Lamson & Sessions Co.
25701 Science Park Drive
Cleveland, Ohio 44122
Attention: Secretary
          If to Executive, to:
James J. Abel
2949 North Park Boulevard
Cleveland Heights, Ohio 44118
provided, however, that if any party or his or its successors shall have
designated a different address by written notice to the other party, then to the
last address so designated.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.

            THE LAMSON & SESSIONS CO.
      By:   /s/ Michael J. Merriman, Jr.         Michael J. Merriman, Jr.       
President and Chief Executive Officer              /s/ James J. Abel       James
J. Abel           

-10-